         Case: 3:20-cv-00059-NBB Doc #: 67 Filed: 07/23/21 1 of 3 PageID #: 307




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                     OXFORD DIVISION

RENITA WILLIAMS                                                                                      PLAINTIFF

V.                                                          CIVIL ACTION NO. 3:20-cv-00059-NBB-RP

SERVICEPRO, LLC                                                                                   DEFENDANT

                                                     ORDER

        This cause comes before the court upon the parties’ motions in limine. Upon due

consideration, the court finds as follows:

        The plaintiff, Renita Williams, brings this diversity action alleging negligence and other

claims resulting from injuries she alleges she incurred when she slipped and fell in water while

working as an employee of the former Resorts Casino in Tunica, Mississippi, owned by Penn

National Gaming, Inc.1 The plaintiff alleges an employee of ServicePro, LLC, had mopped the

floor immediately prior to her fall. ServicePro is the only defendant remaining in this case.

        In anticipation of the upcoming trial, both parties have moved in limine for various relief.

The court will address only those motions that are genuinely contested.

        The defendant objects to the plaintiff’s proposed expert witness testimony. The court

will allow testimony from any of the plaintiff’s previously disclosed treating physicians. The

defendant’s motion will be denied.

        The defendant objects to testimony from plaintiff’s potential lay witnesses. The

testimony anticipated by the defendant is too vague at this point, and the circumstances unclear.

The court will therefore withhold its ruling on this matter and carry the motion forward to trial at

which point it will be addressed if or when it arises.


1
 Penn National Gaming settled the plaintiff’s workers’ compensation claim and is not a party to this action but has
moved to intervene, which the court will address in a subsequent order.
            Case: 3:20-cv-00059-NBB Doc #: 67 Filed: 07/23/21 2 of 3 PageID #: 308




            The defendant asserts that comments from the defendant’s employee or employees

amount to hearsay and seeks to exclude such testimony. The court will carry this matter forward

to trial.

            The defendant seeks to exclude evidence of subsequent remedial measures which may

have been taken by the defendant after the plaintiff’s alleged fall. As such evidence is explicitly

excluded by Federal Rule of Evidence 407, the court finds this motion well taken, and it will be

granted subject to the limited exceptions provided by the rule.

            The defendant moves to preclude mention or evidence of any alleged incidents similar to

the plaintiff’s alleged fall. The court finds such evidence irrelevant and unfairly prejudicial. The

motion is therefore well taken, and it will be granted. See Fed. R. Evid. 401, 403.

            The plaintiff asserts the defendant should be precluded from offering testimony,

evidence, argument, or comment regarding how or when she came to hire her attorney or file this

lawsuit. The defendant responds that the matter is relevant to show the plaintiff’s motivation and

credibility. The court finds the plaintiff’s motion well taken, and it will be granted. See Fed. R.

Evid. 401, 403.

            The plaintiff moves to preclude the defendant from offering testimony and other evidence

regarding any other entity previously involved and dismissed from this matter. The defendant

asserts that comparative fault is at issue here, even for non-parties. The court will carry this

matter forward to trial and rule on the parties’ objections if the issue arises.

            The plaintiff seeks to preclude the defendant from questioning the authenticity of a

certain video which the plaintiff asserts shows the defendant’s employee mopping the floor

shortly before the plaintiff’s fall. The plaintiff’s motion is denied, as the plaintiff must

authenticate the video and show its relevance prior to admission. See Fed. R. Evid. 901, 401.



                                                     2
        Case: 3:20-cv-00059-NBB Doc #: 67 Filed: 07/23/21 3 of 3 PageID #: 309




       The plaintiff seeks to exclude evidence of prior convictions. The court will carry this

motion forward to trial and address the matter if or when it arises.

       Accordingly, it is ORDERED AND ADJUDGED that the parties’ motions in limine are

GRANTED in part and DENIED in part, with rulings on certain motions withheld to go

forward and be addressed at trial.

       This 23rd day of July, 2021.

                                                      /s/ Neal Biggers
                                                      NEAL B. BIGGERS, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 3
